In a personal injury action, defendant Kerry Katsorhis appeals, as limited by his brief, from so much of an amended judgment of the Supreme Court, Queens County (Dunkin, J.), entered August 29, 1983, as is in favor of plaintiff Patricia Bowman and *836against him in the principal sum of $240,000. $ Amended judgment reversed, insofar as appealed from, on the facts and as an exercise of discretion, without costs or disbursements, and a new trial granted as to defendant Katsorhis on the issue of damages only, unless, within 20 days after service upon plaintiff Patricia Bowman of a copy of the order to be made hereon, together with notice of entry, she shall serve and file in the office of the clerk of the Supreme Court, Queens County, a written stipulation consenting to reduce the verdict as to damages as against defendant Katsorhis to the principal sum of $175,000 aijd to the entry of a further amended judgment accordingly. In the event that plaintiff Patricia Bowman so stipulates, then the amended judgment, as so reduced and further amended, is affirmed, insofar as appealed from, without costs or disbursements. $The verdict was excessive to the extent indicated herein. Titone, J. P., O’Connor, Brown and Eiber, JJ., concur.